Title: To Benjamin Franklin from ——— Destouches, 10 August 1782
From: Destouches, ——
To: Franklin, Benjamin


Monsieur
Dunkerque Le 10. aoust 1782./.
Le zêle dont le Capitaine Bennet Negus a donné des preuves dans le Commandement des Corsaires La Civilité, et Le franklin, les Combats honorables qu’il a soutenu, les prises quil a faites ont merité l’attention de Votre Excellence, et elle a dit dans le tems à M. Le Roÿ quelle cherchoit à temoigner sa bienveillance à ce Capitaine son compatriote. Le Sr. Bennet Negus en est d’autant plus digne quil se trouve la Victime de son activité et de son Empressement à nûire à l’Ennemi et servir L’Etat. Il n’a pu rester dans L’inaction Tandis qu’au retour de sa Croisiere, l’été dernier, on s’est occupé à reparer son Batiment, et à le matter en Brigantin, et il a pendant cet Intervalle pris le Commandement d’un petit Corsaire avec lequel il a eté pris. Il traine depuis ce tems des jours malheureux dans Mill prison, près Plÿmouth, n’en aÿant pu obtenir son échange que pour l’amerique, ou il ne pouvoit se resoudre à aller pour ne pas perdre de Vüe sa nouvelle Croisière au rearmément du franklin. Il a meme tenté de s’echapper des prisons, mais malheureusement il a eté atteint en fuÿant d’une balle de fusil à la Cûisse, et il est depuis plusieurs mois de Soins et de remèdes encore fort mal de sa Blessûre dont il sera Estropie toute sa vie. Sa Santé ne lui permet pas même le passage à L’amérique de sorte qu’il desire pouvoir revenir en france pour se remettre plus facilement, et promptement qu’il ne le fait en angleterre, et en prison, et commander ensûite Le franklin; mais sans la protection la réclamation de Votre Excellence c’est en vain quil espéreroit cet acte d’hûmanité. On a Tenté en vain Toutes les autres Voÿes, le Capne. Bennet Negus aÿant un Brevet de Lieutenant de fregate de S.M. [Sa Majesté] a eté demandé en Echange par le ministre, mais etant américain il est regardé en angleterre Comme sûjét du Congrés, il ne peut donc que se reclamer de Votre Excellence et il espère qu’attendu les efforts qu’il a fait pour en bien mériter, et surtout la Circonstance de sa Blessure Votre Excellence voudra bien s’intéresser à lui, et demander pour lui son Echange pour la france; il ÿ a près d’un an qûil souffre la Captivité. Sa bravoure et ses Taléns connus prés de trois millions de prises qu’il a faites, les plus Baux combats dont il est sorti victorieux, donnent de lui des Espériance fondées, et le plus beau le plus fort Corsaire quil ÿ ait eu dans le port de Dunkerque, et le méilleur voilliér, le franklin, est dans L’inaction en l’attendant, par ce qu’on espère qûil ne faudroit que le Changement d’air, la Liberté, la satisfaction et l’espoir de se venger pour retablir bientot la santé du Sr. Negus. Je vous aurai, Monsieur, ainsi que lui les plus grandes obligations de ce que vous voudréz bien faire en sa faveur, et j’ose dire en faveur de Justice par ce que son Echange peut entrer en Ballance avec celle de quelque officier anglois de rang et d’Importance. Les Sieurs Charles et Edouard Hagues sont les Correspondans à Londres du Sr. Negus et du Sr. Pre. Salomez l’ainé son armateur, negociant en cette ville, vous pourrez, Monsieur, faire correspondre les personnes que vous Emploirez à la Cour d’angleterre, avec ces Correspondans. Je dois avoir aussi l’honneur d’obsérver à Votre Excellence que le Sr. Bennet negus, cache en angleterre son desir, et son dessein de retournér en france pour ÿ Commander, et quil ne parle que de raisons de santé, qui malheureusement pour lui n’existent que trop réellement. Je serai aussi fort obligé à Votre Excellence de vouloir bien m’honorér de sa reponse le plustot quil sera possible, et de me marquér le degré d’espoir qu’il ÿ a du prochain retour du Sr. Bennet negus, par ce que le Sr. Salomez ne peut differer bien longtems à prendre un parti et faire choix d’un Capitaine pour le franklin.
Je suis avec un tres profond Respect Monsieur Votre tres humble & tres obéissant Serviteur
Destouchesconseiller de l’amirauté

P.S. Le Capitaine Bennet Negus a eté pris a bord du Corsaire Le marquis de Morbecq le 18. septembre 1781. armé a Dunkerque par Le Sr. Salomez l’ainé.

 
Notation: Destouches le 10. aout 1782
